Citation Nr: 0001766	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  97-10 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	James Stanley, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated August 1996, from the Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs, whereby the veteran's claims for a total 
disability evaluation for compensation purposes based on 
individual unemployability was denied (TDIU).

A personal hearing was held before the undersigned Member of 
the Board sitting in Little Rock, in October 1999.  We note 
in this regard that secondary service connection for a 
depressive disorder was described as in appellate status, and 
that the veteran has submitted such a claim.  However, we are 
unable to discern from the record whether any rating actions 
have been promulgated by the RO, other than a deferred rating 
action dated May 1997, which did not notify the veteran of 
his appellate rights.  The veteran subsequently submitted a 
Social Security Award letter and medical evidence in support 
of this claim.  Thus, we find that this issue is referred to 
the RO for the appropriate action (e.g. promulgation of a 
Rating Decision, notifying the veteran of his appellate 
rights, and promulgation of a Statement of the Case after a 
Notice of Disagreement has been submitted.) 


REMAND

Initially, we note that the veteran's claim for TDIU is well 
grounded.  The veteran has asserted that his service-
connected dorsal and lumbar spine condition, as well as his 
headache condition, has increased in severity during his 
personal hearing, and that these service connected 
conditions, in essence, combine to render him totally 
disabled by reason of individual unemployability.  Thus, 
based on the facts before us, we determine that the veteran's 
claim is well grounded.  Compare Proscelle v. Derwinski, 2 
Vet. App. 629 (1992) (new assertion that service-connected 
disability has worsened since the consideration of a prior 
claim establishes a well-grounded claim for purposes of an 
increased rating claim.)  See generally, Hodges v. Brown, 5 
Vet.App. 375 (1993).  

Because the veteran's claim for TDIU is well grounded, VA has 
a duty to assist the appellant in developing facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Additional development of the evidence is necessary in this 
case before a decision on the merits can be made.  
Potentially relevant medical records have not been obtained 
by the RO.  After a review of the record, we note that the 
veteran was apparently awarded Social Security Administration 
(SSA) benefits, as an award letter is of record.  Although 
there is a letter to the SSA from a psychiatrist, we are 
unable to locate any other SSA records that were used in 
making this determination.  Therefore, the RO should obtain a 
complete copy of the veteran's SSA file, to include all 
medical records that formed the basis of that decision.  The 
duty to assist involves obtaining relevant medical reports 
where indicated by the facts and circumstances of the 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  Such 
duty extends to obtaining records from other Government 
agencies such as the SSA.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

We also find that a report of an additional medical 
examination is necessary in this case, as the most recent VA 
examination appears to be from 1996.  In addition, there does 
not appear to be an opinion as to whether the veteran is 
unemployable due to his service connected disabilities.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should furnish, within a 
reasonable period of time, any additional 
evidence, to include but not limited to, 
private medical records, in support of 
his claim.

2.  The RO should also request that the 
veteran provide the names and addresses 
of all private physicians and VA 
treatment facilities he has seen for his 
service-connected disorders, and then 
attempt to obtain those records, after 
obtaining the duly authorized releases.  
If these attempts are unsuccessful, the 
RO shall document the unsuccessful 
attempts and associate the documentation 
with the veteran's claims folder.  

3.  The RO should also request the 
veteran's Social Security Administration 
(SSA) records; specifically, the medical 
records that formed the basis of its 
decision.  

4.  The RO should also schedule the 
veteran for a VA examination, in order to 
ascertain the severity of his service-
connected disabilities, and their effect 
on his employability.  The RO should also 
inform the veteran of the ramifications 
of failing to report to such an 
examination.

5.  The RO should then provide the VA 
examiner with a copy of this Remand and 
the veteran's claims folder for review.  

6.  The RO should also repair the 
veteran's claims folder and it should be 
returned to the Board in no less than 
three volumes.

7.  Following completion of the above, 
the RO should review the veteran's 
examination report and verify that all of 
the development action has been conducted 
and completed in full.  

8.  The RO should then review the 
veteran's claim, and determine whether it 
can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as appropriate.  

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

